Citation Nr: 0834348	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial disability ratings for a 
depressive disorder, assigned a 30 percent rating from June 
9, 2003, to December 6, 2004, a 50 percent rating from 
December 7, 2004, to August 14, 2007, and a 70 percent rating 
during the period beginning August 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 and 
August 1969.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

Although the veteran requested a Travel Board hearing, he 
failed to report for the hearing when scheduled.  He has 
offered no explanation as to why he was unable to appear, and 
he has since made no request for another hearing.

When this case was most recently before the Board in April 
2007, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.

In April 2007, the veteran filed a claim to reopen his claim 
for service-connection for glaucoma.  This issue is referred 
to the RO for appropriate action.


REMAND

In April 2007, the veteran filed a claim for a total rating 
based on unemployability due to service-connected disability.  
The record before the Board does not show that this claim has 
been adjudicated by the originating agency.  This issue is 
inextricably intertwined with the issue on appeal and should 
be addressed by the originating agency before the Board 
decides the issue on appeal.

In addition, in light of the veteran's contentions, the Board 
has determined that he should be afforded a VA examination 
for the purpose of determining whether he is unemployable due 
to service-connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
evidence, not already of record, 
pertaining to treatment or evaluation of 
the veteran's psychiatric disability 
during the initial rating period, to 
include any pertinent VA outpatient 
records for the period since August 2007.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected psychiatric disability.  
Any indicated studies must be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it is sufficient by itself to 
render the veteran unemployable.  If the 
examiner believes that the veteran is 
unemployable due to the service-connected 
psychiatric disability, he should also 
provide an opinion as to when the veteran 
became unemployable due to the service-
connected psychiatric disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's initial 
rating claim based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond.

5.  The RO or the AMC should also 
adjudicate the veteran's claim for a 
total rating based on unemployability due 
to service-connected disability if it has 
not been rendered moot.  It should also 
inform the veteran of his appellate 
rights with respect to this decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




